Citation Nr: 0814183	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-04 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disability.

2.  Entitlement to an increased (compensable) rating for a 
plantar wart of the left heel.





ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 






INTRODUCTION

The veteran had active military service from May 1977 to 
October 1981.  He also had a period of active duty for 
training from July 1976 to October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In an unappealed May 1983 rating decision, service connection 
was denied for bilateral defective distant vision.  In April 
2002, the veteran sought service connection for eye 
disability.  He listed his address as in Houston, Texas.  
Following the submission of evidence documenting eye 
pathology separate from mere refractive error, service 
connection for eye disability was denied.  The veteran 
disagreed with that determination, and the RO issued a 
statement of the case (SOC) in August 2002; the SOC was sent 
to the Louisiana address the veteran had used many years 
prior to his April 2002 claim.

In September 2002, the veteran again requested reopening of 
his claim for eye disability.  The RO did not act on his 
request until an October 2004 rating decision.  At that time, 
the RO determined that the veteran had not submitted new and 
material evidence with which to reopen his claim.  In 
response to his disagreement with the October 2004 rating 
decision, the veteran was issued an SOC in January 2006.  In 
February 2006, he submitted a VA Form 9 as to the eye 
disability issue.  The record shows that during the course of 
the appeal he asserted that he never received the August 2002 
SOC.

Although the RO developed this claim as one involving the 
reopening of a previously and finally denied claim, the fact 
that the RO did not send the August 2002 SOC to the veteran's 
current address, coupled with his claim that he did not 
receive the document, is sufficient in the Board's opinion to 
rebut the presumption of regularity which would otherwise 
lead the Board to presume that he did receive the SOC.  The 
consequence is that he was prevented from perfecting his 
appeal of the June 2002 rating action until he received the 
January 2006 SOC.  See Tablazon v. Brown, 8 Vet. App. 359, 
361 (1995).  Given that he submitted his substantive appeal 
within 60 days of the issuance of the January 2006 SOC, the 
Board finds that this appeal arises from the June 2002 rating 
action.

With respect to the May 1983 rating decision, given that 
service connection was denied for the specific condition of 
defective distant vision (claimed by the veteran as 
nearsightedness), and as the current claim involves eye 
disability secondary to injury (rather than as due to 
refractive error), the Board finds that the April 2002 claim 
in effect represented a new claim not subject to the finality 
of the May 1983 rating action.  See generally, Boggs v. 
Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008). 

In short, the Board finds that the current eye disability 
claim is an original claim.  The Board therefore has re-
characterized the issue, as reflected on the title page of 
this action.

On his February 2006 VA Form 9, the veteran made a number of 
statements referring to, among other things, 38 U.S.C.A. 
§ 1151, education benefits, earlier effective dates, clear 
and unmistakable error in unspecified VA determinations, and 
a dental condition.  The only issues before the Board at this 
time are those listed on the title page of this action.  It 
is unclear from his February 2006 statements precisely what 
issues, if any, he intends to raise for adjudication.  The 
Board hereby advises the veteran that if he wishes VA 
adjudication of any other issues, he should so notify the RO.

The veteran failed, without explanation, to report for his 
requested hearing before a Veterans Law Judge scheduled for 
March 2008.  His request for a Board hearing therefore is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an April 2007 rating decision, the RO denied entitlement 
to a compensable rating for a plantar wart of the left heel.  
Later in April 2007 the veteran submitted a notice of 
disagreement as to that determination.  The record shows that 
the veteran has not yet been issued an SOC as to that issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that in a case in which a veteran expressed disagreement in 
writing with a decision by an agency of original jurisdiction 
and the agency of original jurisdiction failed to issue a 
statement of the case, the Board should remand the matter for 
issuance of a statement of the case.  Consequently, the Board 
must remand the issue of entitlement to a compensable rating 
for a plantar wart of the left heel for further procedural 
action.

Turning to the eye disability claim, the Board first points 
out that neither the veteran nor the RO has identified the 
eye involved.  Given the state of the evidence, the Board 
finds that the issue on appeal encompasses both eyes.

The service medical records show that at service entrance, 
the veteran's uncorrected visual acuity was 20/100, 
bilaterally; his bilateral corrected visual acuity was 20/20.  
In October 1979 he reported feeling as if something was in 
his eyes; examination showed slight injection.  He complained 
of eye irritation with diplopia and decreased vision in 
February 1980, and was noted on physical examination to have 
an old scar inferior to the macula (presumably in the left 
eye); the veteran reported that he had an operation on the 
left eye around 1978.  He was diagnosed as having presumed 
ocular histoplasmosis syndrome (POHS) and conjunctivitis.  
The next month he reported blurry vision and floaters.  In 
April 1980 he presented with complaints of floaters.  
Physical examination showed a retinal scar.  The veteran 
declined an exit examination.

The report of a December 1986 VA examination noted the 
absence of eye abnormalities; the veteran demonstrated 
uncorrected bilateral visual acuity of 20/100, and corrected 
visual acuity of 20/25 in the right eye and of 20/30 in the 
left eye.
 
The report of an April 2002 eye examination showed that he 
had uncorrected bilateral visual acuity of 20/400, with 
vitreous floaters and a possible epiretinal membrane in the 
left eye; he was advised to follow up with an 
ophthalmologist.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim.  Given the findings 
in service, as well as the April 2002 examination report 
demonstrating the possible presence of eye pathology other 
than mere refractive error, the Board is of the opinion that 
such an examination is necessary in this case.  See 
generally, McLendon v. Nicholson, 20 Vet. App 79 (2006).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take all indicated 
action to issue a statement of the case 
to the veteran addressing the issue of 
entitlement to a compensable rating for a 
plantar wart of the left heel.  The 
veteran should be clearly advised of the 
need to file a timely substantive appeal 
with respect to the April 2007 rating 
decision.  If a timely substantive appeal 
is thereafter submitted with respect to 
this issue, the RO should undertake any 
other indicated development.  If, and 
only if, a timely appeal has been 
perfected, this issue should be certified 
on appeal to the Board for the purpose of 
appellate review. 

2.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of any currently present right and/or 
left eye disorder.  All indicated studies 
should be conducted.  The examiner should 
be requested to provide an opinion, with 
respect to each currently present right 
and left eye disorder, as to whether it 
is at least as likely as not that such 
disorder is etiologically related to 
service.  The veteran's claims files must 
be made available to the examiner for 
review.  

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issue of entitlement to service 
connection for bilateral eye disability.  
If the benefit sought on appeal is not 
granted in full the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative an opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

